Citation Nr: 1605266	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  11-14 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a mental illness or psychosis for the purpose of establishing eligibility for medical treatment only pursuant to the provisions of 38 U.S.C.A. § 1702.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from August 1994 to August 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

A notice of disagreement was received in December 2010, a statement of the case was issued in May 2011, and a substantive appeal was received in May 2011. 

In April 2014, the Board remanded this case for additional development, and the case has been returned for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In April 2014, the Board remanded this claim for the purpose of scheduling the Veteran for a VA examination to determine the nature and etiology of any current acquired psychiatric disorder.  The issue of entitlement to service connection for a mental illness or psychosis for the purpose of establishing eligibility for medical treatment only pursuant to the provisions of 38 U.S.C.A. § 1702 was remanded as inextricably intertwined with the service connection claim.  

The Veteran was scheduled for a VA psychiatric examination that was to take place in July 2014.  The record reflects that the examination was cancelled because the Veteran had failed to report.  A comment on the cancelled examination form notes that the Veteran's appointment was made and letters were sent to both known addresses on file.  It notes that the letters were not returned as undeliverable.  

The Board notes that the claims file contains a September 2014 letter to the Veteran that was addressed to one of the addresses on file, and that this letter came back as undeliverable.  A letter sent to the other address on file has not been returned as undeliverable.

The Board further notes that records from the VA Nebraska-Western Iowa Health Care System, where the Veteran had obtained his health care, indicate that they had lost contact with the Veteran as well.  

In a September 2014 written statement, the Veteran's accredited representative noted the following:
      
As the record clearly reflects, Veteran's correct address is somewhat of a mystery.  Because Veteran provided a family member as a third party contact on his VA From 21-526, counsel has contacted that family member in an effort to make contact with our client.  Counsel requests the VARO work conscientiously with this veteran to establish the correct contact information of record and to reschedule his missed examinations.

VA's duty to assist a veteran in developing the facts and evidence pertinent to a veteran's claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility of veterans to cooperate with VA, to include informing VA of any change in address.  See Olson v. Principi, 3 Vet. App. 480, 483 (1992).  

As noted by the Veteran's representative, however, the Veteran listed his sister as his "nearest relative or other person we could contact if necessary."  He also provided VA with her name, address, and phone number.  The Board further notes that the Veteran provided his own e-mail address on his June 2010 claim form.  In this case, the Board finds it appropriate to attempt to contact the Veteran through e-mail and/or his sister to attempt to obtain a current address and phone number at which he may be reached by VA and his accredited representative.  When contact is made with the Veteran himself, he should be notified of VA's past attempt to schedule him for an examination.  He should be informed that VA will give him one more opportunity to report for such an examination.  

If, and only if, updated contact information for the Veteran is received, the Veteran should be scheduled for a VA examination to determine the nature and etiology of any current psychiatric disability.  

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to attempt to contact the Veteran.  These steps should include the following:

a.  Contact the Veteran's accredited representative to see
if he has obtained any current contact information for the Veteran.

b.  Contact the Veteran's sister (whose name, address, and phone number are listed on his June 2010 claim form) to see if she has any current contact information for the Veteran.

c.  Contact the Veteran via the e-mail address that he provided on his June 2010 claim form to determine whether there is a current address at which he receives mail. 

If contact is established with the Veteran, inform him of VA's intention to schedule him for a VA psychiatric examination in connection with his service connection claim.  Ensure that there is an address of record at which he will be able to receive any examination notices that are mailed to him.  If possible, a phone number should be obtained at which the Veteran may be contacted.  

The Veteran's contact information should be shared with his accredited representative, if the information is not received from the representative in the first place.

2.  Following completion of the above, if and only if VA is able to obtain a current address at which to contact the Veteran, arrange for the Veteran to undergo an examination to determine whether he has a current diagnosis of PTSD, or of any other acquired psychiatric disability, in accordance with the DSM-5 criteria.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

After reviewing the record and examining the Veteran, the examiner should determine if a diagnosis of PTSD or any other acquired psychiatric disability is warranted in accordance with the DSM-5 criteria, and should specifically discuss the criteria in relation to the Veteran's psychiatric symptoms.  

If PTSD is diagnosed, the examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's PTSD was incurred or aggravated as a result of his military service, to include his experiences serving in the Southwest Asia Theater of Operations during the Persian Gulf War.  Any opinion expressed must be accompanied by a complete rationale.

The Veteran is hereby advised that failure to report for any scheduled VA examination, without good cause, will result in his claim being adjudicated based on the evidence of record. 38 C.F.R. § 3.655.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to any scheduled examination, the AOJ must obtain and associate with the claims file any copies of notices of the date and time of the examination sent to the Veteran by the pertinent VA medical facility. 

3.  After the development requested above has been completed, readjudicate the issues on appeal, to include the issue of entitlement to service connection for a mental illness or psychosis for the purpose of establishing eligibility for medical treatment only pursuant to the provisions of 38 U.S.C.A. § 1702.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




